Citation Nr: 1221205	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  94-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) from a May 1993 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2001, the Board remanded the petition to reopen for further development.

In March 2009, the Board remanded the petition to reopen in order to schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran testified before the undersigned at a May 2009 Board hearing. A transcript of that hearing has been associated with his claims folder.

In August 2009, the Board remanded the petition to reopen for further development.

The underlying issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim of service connection for a low back disability was denied in a November 1988 Board decision as there was no medical evidence of a low back disability.

2.  Evidence received since the November 1988 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial. 


CONCLUSIONS OF LAW

1.  The Board's November 1988 decision denying the claim for service connection for a low back disability is final.  38 U.S.C.A. §§ 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2011). 

2.  The evidence received since the November 1988 Board decision is new and material and sufficient to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a), (b), VA Regulation (VAR) 1205 (1989, 1992, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulations pertaining to new and material evidence were changed twice during the course of this appeal, effective January 22, 1991 and August 29, 2001.  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Prior to January 22, 1991, the regulations provided that evidence that is solely cumulative or repetitious in character will not serve as the basis for reconsideration of a previous decision.  When evidence relates to the same specific fact to which proof was before adduced of a like character it is cumulative but not when it relates to a new fact respecting the general question or point in issue.  To constitute material evidence the facts offered must relate and go to the issue or have a legitimate effective influence or bearing on the decision in question.  VAR 1205 (1989) (old criteria).

Effective January 22, 1991, new and material evidence is defined as evidence not previously submitted to VA decision makers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it has to be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1992) (intermediate criteria).

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Effective August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2011) (new criteria).

The new criteria only apply to applications to reopen a finally decided claim received by VA on or after August 29, 2001.  As explained below, the applicable petition to reopen the claim for service connection for a low back disability was received in November 1989.  Thus, the August 2001 amendments do not apply in this case because the petition to reopen was received before August 29, 2001.  Id.

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board denied the Veteran's claim for service connection for a low back disability in November 1988 because there was no medical evidence of a current low back disability.  It was determined that in-service treatment referable to the low back represented an acute and transitory condition that had resolved prior to separation.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a).

The Veteran attempted to reopen his claim for service connection for a low back disability in November 1989 and the RO denied his petition to reopen in a November 1989 rating decision, as new and material evidence had not been submitted.  However, new and material evidence was submitted within a year of the November 1989 decision consisting of an August 1990 examination report from Methodist Hospitals of Memphis which included reports by the Veteran of low back pain and objective clinical findings of tenderness to palpation of the upper thoracic spine and tenderness and tightness of the bilateral lumbar paraspinals.  See 38 C.F.R. § 3.156(a).

The RO readjudicated and again denied the claim for service connection for a low back disability in the May 1993 rating decision from which the current appeal originates.  As new and material evidence was submitted within the year following the November 1989 rating decision and the claim was not otherwise readjudicated prior to the May 1993 rating decision, the November 1989 decision which denied the petition to reopen the claim for service connection for a low back disability is not final and the Veteran's November 1989 petition to reopen the claim remains pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a), (b).  Therefore, the Board will review the evidence submitted since the November 1988 Board decision in order to determine whether it is new and material.

Pertinent new evidence received since the November 1988 denial includes a November 2009 VA examination report, a May 2011 VA X-ray report, and a May 2011 VA emergency department treatment note which include diagnoses of mild thoracic and lumbar spondylosis and degenerative changes of the lumbosacral spine.  The Board finds that the additionally submitted medical records constitute evidence that is both new and material under both the old and intermediate criteria, as the records reflect a current low back disability.

The newly submitted medical evidence pertains to an element of the claim that was previously found to be lacking, namely a current low back disability.  Further, the new evidence was not previously considered by agency decision makers, is not cumulative, repetitious in character, or redundant, relates and goes to the issue on appeal, has a legitimate effective influence or bearing on the decision in question, bears directly and substantially upon the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  VAR 1205, 38 C.F.R. § 3.156(a) (1989, 1992).  

Thus, as the additional evidence shows that the Veteran has been diagnosed with a current low back disability, the evidence is new and material and the claim is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a low back disability is reopened, and the appeal is granted.


REMAND

The November 2009 VA examination report and the May 2011 VA X-ray report and emergency department treatment note reflect diagnoses of mild thoracic and lumbar spondylosis and degenerative changes of the lumbosacral spine.  Thus, there is competent evidence of a current low back disability.

Service treatment records include an April 1966 report of treatment for a back injury incurred while lifting a heavy object.  A diagnosis of a lower back strain was provided.  During the May 2009 hearing, the Veteran elaborated that he injured his back in service when he fell off a truck while loading and unloading materials.  Back problems have reportedly persisted ever since that time, however there is some evidence to the contrary.

In addition to the in-service back injury, there is also evidence of post-service back injuries.  A February 1997 VA treatment record includes a report by the Veteran of a back injury in 1983.  Also, during the May 2009 hearing he reported that he injured his back when a door fell on his neck at work while using a forklift.  

In December 2010, the physician who conducted the November 2009 VA examination opined that the Veteran's thoracic and lumbar spondylosis was likely a result of normal wear and tear and was not likely ("less likely as not") caused by or a result of service.  No further explanation or reasoning for this opinion was provided.

In June 2011, the examiner re-reviewed the Veteran's records and explained that his December 2010 opinion was based on the fact that there was a paucity of objective findings during the November 2009 examination, that there was no abnormal imaging, and that the Veteran exhibited poor effort during examination.  He further explained that an injury or disability would need to be present in order to link such injury or disability to service, but that there was no evidence of any such injury or disability.  While the Veteran had perceived pain, there was no objective evidence of any orthopedic disease.

The December 2010 opinion and the accompanying rationale provided in June 2011 are inadequate because the diagnosis and opinion that are included in the December 2010 VA examination report appear to be contradicted by the subsequent rationale.  In other words, although a diagnosis of mild thoracic and lumbar spondylosis was provided at the time of the examination, the rationale provided for why this diagnosis was not related to service is that there was no objective evidence of any orthopedic disease.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran reported on an August 2010 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he had received treatment for a low back disability at the VA Medical Center in Memphis, Tennessee (VAMC Memphis) from 2008 through 2010.  The VA treatment records from this facility included in the Veteran's paper claims file and among the paperless records in the Virtual VA system are dated until April 2008 and from May 2009 to April 2012.
Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a low back disability from VAMC Memphis from April 2008 to May 2009 and since April 2012 and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination with an examiner who has not yet examined him to determine the etiology of his current low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since November 1989) had its onset in service or in the year immediately following service, is related to the Veteran's back injury in service, or is otherwise the result of a disease or injury in service. 

In formulating the above opinions, the examiner must acknowledge and comment on the significance of all low back diagnoses provided since November 1989, the Veteran's April 1966 back injury in service, his post-service back injuries, and his reports of low back problems in the years since service.   

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms, and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


